1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 17cr2110-MMA
                                        Plaintiff,       Related Case No. 19cv1158-MMA
12
13   v.                                                  ORDER SUMMARILY DISMISSING
                                                         DEFENDANT’S MOTION TO
14   GLORIA BLANCAS DE HERNANDEZ,
                                                         VACATE AND CORRECT
15                                    Defendant.         SENTENCE PURSUANT TO 28
                                                         U.S.C. § 2255
16
17                                                       [Doc. No. 62]
18
19
20         On February 15, 2018, Defendant Gloria Blancas de Hernandez was charged in a
21   single-count Superseding Information with importing methamphetamine, in violation of
22   Title 21, United States Code, section 952 and 960. See Doc. No. 30. Defendant pleaded
23   guilty as charged, and was sentenced to a mandatory minimum custodial term of sixty
24   months. See Doc. Nos. 34, 53. Defendant now moves to vacate her conviction and
25   correct her sentence pursuant to Title 28, section 2255, arguing that she received
26   ineffective assistance of counsel and an overly-harsh sentence as a first-time offender.
27   See Doc. No. 62. For the reasons set forth below, the Court summarily DISMISSES
28   Defendant’s motion.

                                                     1
                                                                                    17cr2110-MMA
1                                                 DISCUSSION
2           Section 2255 provides that if a defendant’s motion, file, and records “conclusively
3    show that the movant is entitled to no relief” the Court summarily may dismiss the
4    motion without sending it to the United States Attorney for response. See 28 U.S.C. §
5    2255(b). The rules regarding Section 2255 proceedings similarly state that the Court
6    summarily may order dismissal of a 2255 motion without service upon the United States
7    Attorney only “[i]f it plainly appears from the face of the motion, any attached exhibits,
8    and the record of prior proceedings that the moving party is not entitled to relief . . . .”
9    Rule 4 of the Rules Governing Section 2255 Proceedings. Thus, when a movant fails to
10   state a claim upon which relief can be granted, or when the motion is incredible or
11   patently frivolous, the district court may summarily dismiss the motion. Cf. United States
12   v. Burrows, 872 F.2d 915, 917 (9th Cir. 1989); Marrow v. United States, 772 F.2d 525,
13   526 (9th Cir. 1985).
14          Defendant’s motion is subject to summary dismissal.1 Defendant claims that her
15   attorney provided ineffective assistance by failing to “negotiate” with the prosecutor for a
16   lower sentence.2 However, the prosecution does not determine the sentence – the Court
17   does so. To this end, defense counsel submitted a detailed memorandum on his client’s
18   behalf for the Court’s review prior to sentencing. See Doc. No. 49. Counsel advocated
19   for the lowest possible custodial term in this case, the applicable statutory mandatory
20   minimum of sixty months. Ultimately, defense counsel’s efforts were successful, not
21   ineffective, and Defendant has not shown “that counsel’s assistance was not within the
22
23
24   1
       The Court need not hold an evidentiary hearing if the issues can be conclusively decided on the basis of
     the record. See Blackledge v. Allison, 431 U.S. 63, 76 (1977); see also United States v. Mejia-Mesa, 153
25   F.3d 925, 929 (9th Cir. 1998) (noting that a “district court has discretion to deny an evidentiary hearing
     on a Section 2255 claim where the files and records conclusively show that the movant is not entitled to
26   relief”). Here, a review of the record conclusively establishes that Defendant is not entitled to relief.
     Therefore, an evidentiary hearing is neither warranted nor required.
27
     2
      The Sixth Amendment right to counsel “extends to the plea-bargaining process.” Lafler v. Cooper,
28   566 U.S. 156, 162 (2012).

                                                         2
                                                                                                 17cr2110-MMA
1    range of competence demanded of counsel in criminal cases.” Lambert v. Blodgett, 393
2    F.3d 943, 979-80 (9th Cir. 2004); see also Hill v. Lockhart, 474 U.S. 52, 57-58 (1985).
3             Defendant also claims that she did not understand the charge against her, the “point
4    system,” i.e., the Sentencing Guidelines, or the consequences of her guilty plea. Doc. No.
5    62 at 5.3 These conclusory allegations are belied by the record which reflects her initials
6    on each page of the written plea agreement and her signature at the end of the document
7    signifying her understanding of its terms. See Doc. No. 34. The plea agreement explains
8    the elements of the charge, the factual basis of the plea, the application of the Sentencing
9    Guidelines, and the immigration consequences she now faces as a result of her felony
10   conviction. Id. In addition, Defendant stated under oath on the record before a
11   magistrate judge that she understood the nature of her plea and wished to plead guilty to
12   the charge. See Doc. No. 36; United States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008)
13   (“Statements made by a defendant during a guilty plea hearing carry a strong
14   presumption of veracity in subsequent proceedings attacking the plea.”).
15            Defendant argues that the sentence imposed by the Court is too harsh for a first-
16   time felony offender who received a downward adjustment based on her minor role. As
17   noted above, Defendant pleaded guilty to importing methamphetamine in violation of
18   Title 21, sections 952 and 960. See Doc. No. 34. Section 960 sets forth the range of
19   penalties for violating section 952, which includes a five-year mandatory minimum term
20   of imprisonment for an individual in Defendant’s position. See 21 U.S.C. § 960(b)(2)(H).
21   The Ninth Circuit has made clear that a “district court must impose a mandatory
22   minimum sentence even if doing so ‘makes it impossible for the judge to impose a total
23   sentence that the court considers reasonable.’” United States v. Thomas, 843 F.3d 1199,
24   1205-06 (9th Cir. 2016) (quoting United States v. Washington, 462 F.3d 1124, 1140 (9th
25   Cir. 2006). This Court lacked the authority to impose a lower custodial term in this case.
26
27
28   3
         Citations to electronically-filed documents refer to the pagination assigned by the CM/ECF system.

                                                          3
                                                                                                 17cr2110-MMA
1          Finally, Defendant asserts that she “did a perfect 18 months on pretrial
2    supervision” and requests that the Court credit this time and reduce her custodial term
3    accordingly. Doc. No. 62 at 5. However, a defendant may receive credit only for time
4    “spent in official detention prior to the date the sentence commences.” 18 U.S.C. §
5    3585(b) (emphasis added). Moreover, the Court does not have the authority to reduce a
6    term of imprisonment post-judgment absent specific circumstances, none of which are
7    applicable here. See 18 U.S.C. § 3582(c).
8                                           CONCLUSION
9          Based on the foregoing, the Court summarily DISMISSES Defendant’s motion.
10   The Court DECLINES to issue a Certificate of Appealability because Defendant has not
11   made a substantial showing of the denial of a constitutional right. See 28 U.S.C. §
12   2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 483 (2000). The Clerk of Court is
13   instructed to enter judgment accordingly in the related civil case.
14         IT IS SO ORDERED.
15   DATE: July 5, 2019                     _______________________________________
                                            HON. MICHAEL M. ANELLO
16
                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                      17cr2110-MMA
